Name: COMMISSION REGULATION (EEC) No 1101/93 of 5 May 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, and repealing Regulation (EEC) No 371/93
 Type: Regulation
 Subject Matter: trade;  animal product;  prices;  trade policy;  marketing
 Date Published: nan

 6. 5. 93 Official Journal of the European Communities No L 112/11 COMMISSION REGULATION (EEC) No 1101/93 of 5 May 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, and repealing Regulation (EEC) No 371/93 Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (9), as amended by Regulation (EEC) No 75/93 (,0); Whereas Commission Regulation (EEC) No 371 /93 (") should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing ^, as amended by Regulation (EEC) No 3807/92 ( ®), has provided for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of boneless intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas, as there are outlets in certain third countries for the products concerned, part of the meat should be put up for sale in accordance with Regulation (EEC) No 2539/84 and (EEC) No 2824/85 ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Q, as last amended by Regulation (EEC) No 3662/92 (8) ; Whereas, in order to ensure that beef sold is exported, lodging of security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Article 1 1 . A sale shall be organized of approximately :  5 000 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 January 1993,  5 000 tonnes of boneless beef held by the intervention agency of the United Kingdom and bought in between 15 June 1990 and 1 December 1992,  1 000 tonnes of boneless beef held by the Danish intervention agency and bought in before 1 November 1992,  5 000 tonnes of boneless beef held by the French intervention agency and bought in before 1 February 1993,  200 tonnes of boned beef held by the Italian interven ­ tion agency and bought in before 1 December 1992. 2. This meat shall be for export. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 2824/85 and (EEC) No 3002/92. (&gt;) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 238, 6. 9. 1984, p. 13. (&lt;) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 268, 10. 10. 1985, p. 14. i6) OJ No L 384, 30. 12. 1992, p. 33 . 0 OJ No L 241 , 13. 9 . 1980, p. 5. 0 OJ No L 301 , 17. 10 . 1992, p. 17. (10) OJ No L 11 , 19 . 1 . 1993, p . 5. (") OJ No L 42, 19 . 2. 1993, p . 16.0 OJ No L 370, 19. 12. 1992, p. 43 . No L 112/12 Official Journal of the European Communities 6. 5. 93 Article 5 1 . In the removal order referred to in Article 3 (1 ) (b) of Regulation (EEC) No 3002/92, the export declaration, and, where appropriate, the T5 control copy shall be entered : Productos de intervenciÃ ³n [Reglamento (CEE) n ° 1101 /931 ; Interventionsprodukter [Forordning (EÃF) nr. 1101 /93]; Interventionserzeugnisse [Verordnung (EWG) Nr. 1101 /931 ; Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1101/931 ; Intervention products [Regulation (EEC) No 1101/93] Produits d'intervention [RÃ ¨glement (CEE) n0 1101 /93] Prodotti d'intervento [Regolamento (CEE) n. 1101 /93] Produkten uit interventievoorrden [Verordening (EEG) nr. 1101 /93]; The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 13 May 1993. 6. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 (1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 450 per 100 kilo ­ grams of boneless beef referred to under (a) in Annex I and ECU 230 per 100 kilograms of boneless beef referred to under (b) in Annex I. Article 4 In the case of the meat referred to under 1 (b), 2 (b), 3 (b), and 4 (b) in Annex I no export refund shall be granted. Produtos de intervenÃ §Ã £o [Regulamento (CEE) n? 1101 /93] ; 2. With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). Article 6 Regulation (EEC) No 371 /93 is hereby repealed. Article 7 This Regulation shall enter into force on 13 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 99, 10. 4. 1981 , p. 38. (2) OJ No L 205, 3 . 8 . 1985, p. 5. 6. 5. 93 Official Journal of the European Communities No L 112/13 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio minimo expresado en ecus por tonelada f1)  Mindstepriser i ECU/ton ^)  Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (')  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (')  Minimum prices expressed in ECU per tonne (1)  Prix minimaux exprimÃ ©s en Ã ©cus par tonnet1)  Prezzi minimi espressi in ecu per tonnellata (')  Minimumprijzen uitgedrukt in ecu per ton (')  PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') 1 . IRELAND a) Fillets 6 150 Striploins 2 850 Insides 2 500 Outsides 2 400 Knuckles 2 400 Rumps 2 300 Cube-rolls 3 500 b) Briskets 550 Forequarters 950 Shins/shanks 950 Plates/flanks 400 2. UNITED KINGDOM a) Fillets 5 000 Striploins 2 500 Topsides 2 250 Silversides 2 200 Thick flanks 2 200 Rumps 2 1 50 b) Shins and shanks 900 Clod and sticking 950 Ponies 950 Thin flanks 350 Forequarter flanks 350 Briskets 450 Foreribs 950 3. DANMARK 4. FRANCE a) MÃ ¸rbrad med bimÃ ¸rbrad 5 800 Filet med entrecote og tyndsteg 2 700 InderlÃ ¥r med kappe 2 400 Tykstegsfilet med kappe 2 350 Klump med kappe 2 350 YderlÃ ¥r med lÃ ¥rtunge 2 350 b) Bryst og slag 700 Ãvrigt kÃ ¸d af forfjerdinger 1 200 Skank og muskel 750 a) Filet 5 800 Faux filet 2 700 Tende de tranche 2 500 Tranche grasse 2 450 Rumsteak 2 350 GÃ ®te Ã la noix 2 450 EntrecÃ ´te 2 350 b) Caisse B 450 Jarret 800 Macreuse 800 Caisse A 950 Boule de gÃ ®te 800 Bavette 800 5. ITALIA a) Filetto 5 000 (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79 . (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (i ) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. C) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (l) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. No L 112/14 Official Journal of the European Communities 6. 5. 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Frederiksborggade 18 DK-1360 Kebenhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestra 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 205476